PER CURIAM.
The appellant, in an information containing two counts, was charged with the crimes of unlawful sale of a narcotic drug and unlawful possession of a narcotic drug. He was adjudicated guilty and sentenced to concurrent three year terms in the state prison. This appeal followed.
The State agrees that the convictions arise out of the same transaction and are based on the same facts. The State further confesses error under the law as stated in Yost v. State, Fla.App.1971, 243 So.2d 469, and Wyche v. State, Fla.App.1965, 178 So.2d 875.
We have examined the record and the cases cited and find that the sentence imposed upon the lesser count, unlawful possession of a narcotic drug, constitutes error. Therefore, the judgment and sentence appealed is affirmed in part and reversed in part. The adjudication and sentence to three years in the state prison for unlawful sale of a narcotic drug is affirmed. The adjudication and sentence of three years to run concurrently for unlawful possession of a narcotic drug is reversed.
Affirmed in part, reversed in part, and remanded for the entry of an amended adjudication and sentence.